ACCEPTED
                                                                                       12-14-00229-cr
                                                                          TWELFTH COURT OF APPEALS
                                                                                        TYLER, TEXAS
                                                                                1/15/2015 10:28:01 PM
                                                                                         CATHY LUSK
                                                                                               CLERK

                          IN THE COURT OF APPEALS

                         TWELFTH DISTRICT OF TEXAS                    FILED IN
                                                               12th COURT OF APPEALS
                                                                    TYLER, TEXAS
                                 TYLER, TEXAS                  1/15/2015 10:28:01 PM
                                                                    CATHY S. LUSK
                                                                        Clerk
BLAKE CARRINGTON GEE,                    §
      APPELLANT                          §
                                         §
VS.                                      §      APPEAL NO. 12-14-00229-CR
                                         §
THE STATE OF TEXAS,                      §
       APPELLEE                          §


                    AMENDED MOTION TO WITHDRAW


TO THE HONORABLE JUSTICES OF SAID COURT:

      Comes now Movant L. CHARLES VAN CLEEF, counsel for BLAKE

CARRINGTON GEE, Appellant herein, and files this, his Amended Motion to

Withdraw in accordance with TEX. R. APP. P. 6.5. and this Court’s Thursday, January

15, 2015, Order.

      By previous filing, the undersigned has filed an Anders Brief. Accordingly,

the undersigned respectfully requests that he be allowed to withdraw from further

representation in this matter.

      In accordance with Rule 6.5 of the Texas Rules of Appellate Procedure, the

undersigned certifies:



                                                                                   1
      1. There are no current deadlines in this case aside from the deadline to file
         this motion.

      2. Appellant’s name and last known address are:
             BLAKE CARRINGTON GEE, TDCJ NO 01948254
             Joe F. Gurney Transfer Facility
             1385 FM 3328
             Tennessee Colony, TX 75803

      3. As noted in the below Certificate of Service, this motion has been delivered
         to Appellant both by Certified Mail, Return Receipt Requested and by First
         Class Mail.

      4. Appellant is hereby notified of his right to object in writing.

      5. Appellant has a right to obtain a copy of the record from the undersigned
         for preparation of a pro se brief.

             a. The undersigned has previously provided a copy of the record, both
                the Clerk’s Record and the Reporter’s Record, to Appellant with the
                filing of the original Anders Brief and Motion to Withdraw; this is
                acknowledged in Appellant’s Motion for Extension of Time to file
                Brief. Appellant received the copy on December 22, 2014,
                according to his motion requesting additional time in which to
                prepare his own pro se Brief.

      WHEREFORE, PREMISES CONSIDERED, Movant respectfully requests

that his Amended Motion to Withdraw be GRANTED, that he be relieved from

further representation of Appellant in this matter, and for any other and further relief,

whether at law or in equity, to which he has shown himself justly entitled.




                                                                                       2
Respectfully submitted,


/s/ L. Charles van Cleef
______________________________
L. Charles van Cleef
State Bar No. 00786305

P.O. Box 2432
Longview, Texas 75606-2432
(903) 248-8244 Telephone
(903) 248-8249 Facsimile

COUNSEL FOR APPELLANT




                             3
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has

been forwarded by electronic filing to counsel for Appellee in accordance with TEX.

R. APP. P. 9.5(b)(1) on this Thursday, January 15, 2015.

      Further, a true and correct copy of the foregoing instrument has been

forwarded by Certified Mail, Return Receipt Requested and by First Class Mail, to:

      BLAKE CARRINGTON GEE, TDCJ NO 01948254
      Joe F. Gurney Transfer Facility
      1385 FM 3328
      Tennessee Colony, TX 75803

      on the same date.



                                             /s/ L. Charles van Cleef

                                             ______________________________
                                             L. Charles van Cleef




                                                                                 4